DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-18 were originally filled on 03/20/2020 and claimed priority on JP2019-055637, which was filled on 03/22/2019. 
Information Disclosure Statement
The Information Disclosure Statement filed on 03/20/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
First detecting unit in claim 1
Second detecting unit in claim 1
Third detecting unit in claim 1
Reception unit in claim 1
Recording unit in claim 1
Control unit in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to Page 8 lines 36-37, the first detecting unit is an encoder
According to Page 9 lines 3-4, the second detecting unit is an encoder
According to Page 9 lines 6-9, the third detecting unit is a force sensor
According to Page 9 lines 26-27, the reception unit is a button
According to Page 7 lines 28-29, the recording unit is a recording device
According to Page 7 lines 30-32, the control unit is configured as a computer including a cpu, rom, ram, and an I/O interface
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 3 and 8, the claims state the hand is operated at a highest speed to “a position before the open/closed positon by a predetermined distance”. Applicant fails to indicate what that predetermined distance is. Applicant mentions “predetermined distance” five times throughout their specification, twice on page 3, and three times on page 16. Each time applicant mentions the “predetermined distance”, applicant fails to explain what the predetermined distance is, or how one would determine what the distance should be. Applicant merely states in the specification what is already stated in the claims, which is that the hand is operated to a position that is a predetermined distance from the open/close positon. Therefore, claims 3 and 8, and all their dependent claims are rejected under 112(a). (For examination purposes, examiner will interpret a predetermined distance as any distance). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the claim states “a user” in line 3, and “a user” in line 5. It is unclear if applicant is referring to two different users, or if applicant is referring to the same user. Therefore, claim 1 and all of its dependent claims are indefinite. If applicant intends for two different users, applicant the user, the controller comprising…”). (For examination purposes, examiner will interpret the users as being the same user).

Regarding Claim 3, the claim states that the control unit operates the hand at “a position before the open/closed position by a predetermined distance”. It is unclear if “a position” is the same as “a position” in claim 1. If they are the same, “a position” in claim 3 should be written as “the position”. If it is not the same position, applicant should identify that “a position” in claim 3 is a different position (e.g. “a second position” or “a hand position”). (For examination purposes, examiner will interpret the position to be a second position for the hand).
It is also unclear if the position is before the open position, or before the closed position. Applicant merely states “open/closed position”, but a position before the open position and a position before the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “a hand position before the closed position” or “a hand position before the open position”). (For examination purposes, examiner will interpret the hand being moved to a position before the closed position). 
It is also unclear if “a first force” in claim 3 is the same as “a first force” in Claim 2. If they are the same, “a first force” in claim 3 should be written as “the first force”. If it is not the same force, applicant should identify that “a first force” in claim 3 is a different force (e.g. “a second force”). (For examination purposes, examiner will interpret the first force to be the same).

Regarding Claim 4, the claim states that the control unit reproduces “the open/closed position at a highest speed”. It is unclear if “a highest speed” is the same as “a highest speed” in claim 3. If they are the same, “a highest speed” in claim 4 should be written as “the highest speed”. If it is not the same speed, applicant should identify that “a highest speed” in claim 4 is a different speed (e.g. “a second highest speed”). (For examination purposes, examiner will interpret the highest speed to be the same).
It is also unclear if the position is the open position, or the closed position. Applicant merely states “open/closed position”, but the open position and the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “the closed position” or “the open position”). (For examination purposes, examiner will interpret the hand being moved to the open position). 

Regarding Claim 6, it is unclear if “a first force” in claim 6 is the same as “a first force” in Claims 2 and/or 3. If they are the same, “a first force” in claim 6 should be written as “the first force”. If it is not the same force, applicant should identify that “a first force” in claim 6 is a different force (e.g. “a third force”). (For examination purposes, examiner will interpret the first force to be the same).
It is also unclear if “a gripping operation” in claim 6 is the same as “a gripping operation” in Claims 2 and/or 3. If they are the same, “a gripping operation” in claim 6 should be written as “the gripping operation”. If it is not the same gripping operation, applicant should identify that “a gripping operation” in claim 6 is a different gripping operation (e.g. “a second gripping operation”). (For examination purposes, examiner will interpret the gripping operation to be the same).

Regarding Claim 7, it is unclear if “a second force” in claim 7 is the same as “a second force” in claim 4. If they are the same, “a second force” in claim 7 should be written as “the second force”. If it is 

Regarding Claim 8, the claim states that the control unit operates the hand at “a position before the open/closed position by a predetermined distance”. It is unclear if “a position” is the same as “a position” in claim 1. If they are the same, “a position” in claim 8 should be written as “the position”. If it is not the same position, applicant should identify that “a position” in claim 8 is a different position (e.g. “a second position” or “a hand position”). (For examination purposes, examiner will interpret the position to be a second position for the hand).
It is also unclear if the position is before the open position, or before the closed position. Applicant merely states “open/closed position”, but a position before the open position and a position before the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “a hand position before the closed position” or “a hand position before the open position”). (For examination purposes, examiner will interpret the hand being moved to a position before the closed position). 

Regarding Claim 9, the claim states that the control unit reproduces “the open/closed position at a highest speed”. It is unclear if “a highest speed” is the same as “a highest speed” in claim 8. If they are the same, “a highest speed” in claim 9 should be written as “the highest speed”. If it is not the same speed, applicant should identify that “a highest speed” in claim 9 is a different speed (e.g. “a second highest speed”). (For examination purposes, examiner will interpret the highest speed to be the same).
It is also unclear if the position is the open position, or the closed position. Applicant merely states “open/closed position”, but the open position and the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “the closed position” 

Regarding Claim 11, it is unclear if the position is the open position, or the closed position. Applicant merely states “open/closed position”, but the open position and the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “the closed position” or “the open position”). (For examination purposes, examiner will interpret the hand being moved to the open position). 

Regarding Claim 18, it is unclear if the position is the open position, or the closed position. Applicant merely states “open/closed position”, but the open position and the closed position are two different positions. Applicant should identify which position the hand is being operated towards (e.g. “the closed position” or “the open position”). (For examination purposes, examiner will interpret the hand being moved to the closed position).

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, the end of claim 16 states “the control unit reproduces the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the second state information”. It is unclear to the examiner what applicant is trying to say. Is applicant trying to state that the control unit reproduces the second state information after reproducing the position and posture? Or is the position and posture reproduction part of the second state information? (For 
Also, claim 17 states “the control unit reproduces the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the fourth state information” It is unclear to the examiner what applicant is trying to say. Is applicant trying to state that the control unit reproduces the fourth state information after reproducing the position and posture? Or is the position and posture reproduction part of the fourth state information? (For examination purposes, examiner will interpret the claim to mean that non-gripping operation is performed after a gripping operation is performed.).
Applicant is advised to go through all the claim to ensure that the claims are grammatically correct and to correct all translation issues. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda (US 20160059407 A1) in view of Nagarajan et al (US 10981272 B1) and further in view of Pollack et al (US 20190160666 A1) (Hereinafter referred to as Sonoda, Nagarajan, and Pollack respectively). 

Regarding Claim 1, Sonoda discloses a robot hand controller for controlling operations of a robot that is configured to be held with a position and a posture of an arm being changed by a user (See at least Sonoda Paragraphs 0029-0030, the data processing apparatus is interpreted as the robot hand controller), and a hand that is mounted on the arm and configured to be held with an open/closed position being changed by a user (See at least Sonoda Paragraphs 0104-0105 and Figure 9, the robot has a hand at the end of the arm to grip a target object and performs its operation based on the teaching; See at least Sonoda Paragraph 0033, the teaching hand is changed from open to closed positions by a user), the controller comprising: 
a first detecting unit that detects the position and the posture (See at least Sonoda Paragraph 0028, the positions and orientation measuring sensor detects the position and posture); 
a third detecting unit that detects a gripping force of the hand (See at least Sonoda Paragraph 0027, the gripping force sensors “106” are interpreted as the third detecting unit); 
a reception unit that receives an operation of recording a state of the arm and the hand (See at least Sonoda Paragraphs 0033-0035, when the user squeezes the trigger, which is interpreted as the reception unit, the system records the gripping force and the position and orientation); 
a recording unit that records, as state information…, the position and the posture, …and the gripping force, which are detected by the first detecting unit, …and the third detecting unit, respectively, when the operation is received by the reception unit (See at least Sonoda Paragraph 0029, the positon and orientation and the gripping force are recorded and the recording unit uses that information to carry out the operation); and 
a control unit that controls operations of the arm and the hand so as to reproduce the state information recorded…by the recording unit (See at least Sonoda Paragraphs 0105 and 0039, the operation generation unit “906” is interpreted as the control unit, and carries out the operation that was recorded).

However, Nagarajan teaches detecting and recording the open/closed position (See at least Nagarajan Column 9 lines 5-29, the camera records the hand closing to grasp the object) and recording the detected values in time series (See at least Nagarajan Column 16 lines 11-24 and Column 16 line, 46- Column 17 line 4, the sensor information is recorded with respect to time). 
It would have been obvious to modify the teachings disclosed in Sonoda with Nagarajan to record the hand opening or closing, and to record the sensor values in time series. Recording the hand opening and closing allows the system to determine if the hand has grasped or released the object (See at least Nagarajan Column 9 lines 5-29, the camera is used to determine if the object has been grasped). This would increase the efficiency and safety of the system as the system would be able to prevent false positives of grasping or releasing the object, which could result in an object slipping and falling, by referring to the detected value of the open/closed position. By recording the values over time, the system would be aware of what the detected values should be at any given time (See at least Nagarajan Column 16 lines 11-24 and Column 16 line, 46- Column 17 line 4 and Figure 2). The time would also indicate the duration of the detected values (See at least Nagarajan Column 16 lines 11-24 ), which can be used to improve the safety and responsiveness of the system because the system can react accordingly when the duration of the detected values do not match the recorded data, which may indicate an error in the operation. 
Even though Sonoda teaches detecting the positon and posture information, and Nagarajan teaches detecting the open/close position, modified Sonoda fails to teach using encoders to detect the information. 

It would have been obvious to modify the teachings disclosed in modified Sonoda with Pollack to use encoders to detect the values. Encoders can be placed inside the robot and its fingers, and can be used to detect the position and rotation information (See at least Pollack Paragraphs 0036-0037). One would be motivated to use encoders over cameras because the encoders can be placed directly inside the robot, and therefore, cannot be obstructed from detecting the values compared to a camera, where if there is something in front of the camera, the camera could not perform its measurements. 

Regarding Claim 13, Sonoda discloses the control unit controls an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions). 

Regarding Claim 14, Sonoda discloses when the gripping forces of two consecutive pieces of the state information are larger than a first force, which is a force for determining a gripping operation being performed by the hand, the control unit maintains a gripping operation as an operation of the hand between the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0034 and 0037-0038, when the gripping force is greater than 0, which is interpreted as a first force, the teaching measuring unit determines that the target object is gripped, and the target object is lifted and lowered while measuring the gripping forces, which is interpreted as two consecutive pieces based on gripping .

Regarding Claim 16, Sonoda discloses when the gripping force in first state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, and the gripping force in second state information following the first state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand, the control unit reproduces the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the second state information (See at least Sonoda Paragraph 0033-0034, the hand is moved to a positon, and the gripping force would be zero because the hand is not gripping anything, and then grips the object, and the gripping force becomes greater than zero; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the same operation by moving to a position and then gripping the object).

Regarding Claim 17, Sonoda discloses when the gripping force of third state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand, and the gripping force of fourth state information following the third state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, the control unit reproduces the open/closed position and the gripping force after reproducing the position and the posture in reproduction of the fourth state information (See at least Sonoda Paragraphs 0034 and 0037-0038, a gripping force greater than zero is exerted while the object is lifted and lowered, and the gripping force goes to zero during release, which is a non-gripping operation; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the operation that was taught). 

Regarding Claim 18, Sonoda discloses when the gripping force detected by the third detecting unit in reproduction of the open/closed position of the state information is smaller than the gripping force of the state information by more than a predetermined degree, the control unit determines that the hand has failed to grip a workpiece (See at least Sonoda Paragraph 0034, the teaching measuring unit determines that it did not grip the object when the force is not above zero; See at least Sonoda Paragraph 0104-0105, the robot hand carries out the operation that was taught).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan and Pollack, and in further view of Sankai (US 20200346347 A1) (Hereinafter referred to as Sankai). 


	Regarding Claim 2, Sonoda discloses the gripping force of the state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand (See at least Sonoda Paragraph 0034, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero). 
Modified Sonoda fails to disclose, the control unit reproduces the state information with priority to the gripping force over the open/closed position when performing a gripping operation.
However, Sankai teaches this limitation (See at least Sankai Paragraph 0200, the finger parts close until they come into contact with the work, and then the fingers are controlled with respect to the target gripping force; See at least Sankai Paragraphs 0030-0031, the target gripping force is interpreted as the state information).
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sankai to control the hand based on the gripping force over the open/closed position. When the hand is closing its hands to grip an object, an excess force can be applied when gripping by closing the hand too much. By .   

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, Pollack, and Sankai, and in further view of Sansfacon et al (US 20210213607 A1) (Hereinafter referred to as Sansfacon). 

Regarding Claim 3, Sonoda discloses the gripping force of the state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand (See at least Sonoda Paragraph 0034, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero. 
Modified Sonoda fails to disclose the control unit operates the hand at a highest speed to a position before the open/closed position by a predetermined distance in reproduction of the state information when performing a gripping operation.
However, Sansfacon teaches operating the hand at a highest speed to a position before the closed position when performing a gripping operation (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object).  
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sansfacon to operate the hand at a highest speed to a position before the closed position when performing a gripping operation. This would allow the hand to close at a desirable speed, while avoiding exerting an excess force (See at least Sansfacon Paragraph 0084), which would increase the operation speed, while maintaining safety. 

Regarding Claim 4, Sonoda discloses the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand (See at least Sonoda Paragraph 0039, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero).
Modified Sonoda fails to disclose the control unit reproduces the 19open/closed position at a highest speed in reproduction of the state information when performing a non-gripping operation. 
However, Sansfacon teaches operating a hand at a highest speed (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object), and moving the fingers to an open position when performing a non-gripping operation (See at least Sansfacon Paragraph 0047, the fingers are opened, which would not be a gripping operation). 
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sansfacon to operate the hand at a highest speed to an open position. This would allow the hand to release an object as quick as possible, which would increase the speed of an operation performed by a robot that picks and places objects. 

Regarding Claim 5, Sonoda discloses the control unit controls an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions). 

Regarding Claim 6, Sonoda discloses when the gripping forces of two consecutive pieces of the state information are larger than a first force, which is a force for determining a gripping operation being performed by the hand, the control unit maintains a gripping operation as an operation of the hand between the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0034 and 0037-0038, when the gripping force is greater than 0, which is interpreted as a first force, the teaching measuring unit determines that the target object is gripped, and the target object is lifted and lowered while measuring the gripping forces, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, Pollack, Sankai, and Sansfacon, and in further view of Yamada et al (US 20190329409 A1) (Hereinafter referred to as Yamada). 

Regarding Claim 7, Sonoda discloses the gripping forces…of the state information are smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, the control unit maintains a non-gripping operation as an operation of the hand… (See at least Sonoda Paragraph 0038, the release operation is started, and the gripping force goes to zero, indicating a non-gripping operation; the second force is interpreted as any force greater than zero). 
Modified Sonoda fails to disclose when two consecutive pieces of the state information are smaller than a second force, the control unit maintains a non-gripping operation as an operation of the hand between the two consecutive pieces of the state information. 
However, Yamada teaches releasing an object, which is interpreted as a non-gripping operation with a gripping force at zero, and then moving the robot back into position to grip another object (See at 
It would have been obvious to modify the teachings disclosed in modified Sonoda with Yamada to have the robot move into a position to grip another object after releasing an object, which would be two consecutive non-gripping operations with gripping forces of zero. This would allow the robot to grip and move a plurality of objects, which would increase the operability of the robot because the robot can release/place an object in a target area, and then move into position to grip another object, and repeat the process until all objects are placed in the target areas.  

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, and Pollack, and in further view of Sansfacon.

Regarding Claim 8, Sonoda discloses the gripping force of the state information is larger than a first force, which is a force for determining a gripping operation being performed by the hand (See at least Sonoda Paragraph 0034, the teaching measuring unit determines if the hand is gripping an object if the gripping force is greater than zero. 
Modified Sonoda fails to disclose the control unit operates the hand at a highest speed to a position before the open/closed position by a predetermined distance in reproduction of the state information when performing a gripping operation.
However, Sansfacon teaches operating the hand at a highest speed to a position before the closed position when performing a gripping operation (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object).  


 Regarding Claim 9, Sonoda discloses the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand (See at least Sonoda Paragraph 0039, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero).
Modified Sonoda fails to disclose the control unit reproduces the 19open/closed position at a highest speed in reproduction of the state information when performing a non-gripping operation. 
However, Sansfacon teaches operating a hand at a highest speed (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object), and moving the fingers to an open position when performing a non-gripping operation (See at least Sansfacon Paragraph 0047, the fingers are opened, which would not be a gripping operation). 
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sansfacon to operate the hand at a highest speed to an open position. This would allow the hand to release an object as quick as possible, which would increase the speed of an operation performed by a robot that picks and places objects. 

Regarding Claim 10, Sonoda discloses the control unit controls an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is measured while the workpiece is lifted and while the workpiece is lowered, which is interpreted as two consecutive pieces based on gripping forces; See at least Sonoda Paragraphs 0104-0105, the robot carries out the operations based on the teaching instructions).

Regarding Claim 11, Sonoda discloses the gripping force of the state information is smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand (See at least Sonoda Paragraph 0039, the teaching measuring unit determines that the hand is no longer gripping an object if the gripping force is zero; The second force is interpreted as any force greater than zero).
Modified Sonoda fails to disclose the control unit reproduces the 19open/closed position at a highest speed in reproduction of the state information when performing a non-gripping operation. 
However, Sansfacon teaches operating a hand at a highest speed (See at least Sansfacon Paragraph 0084, the hand is operated at a nominal maximum speed until the fingers contact the object), and moving the fingers to an open position when performing a non-gripping operation (See at least Sansfacon Paragraph 0047, the fingers are opened, which would not be a gripping operation). 
It would have been obvious to modify the teachings disclosed in modified Sonoda with Sansfacon to operate the hand at a highest speed to an open position. This would allow the hand to release an object as quick as possible, which would increase the speed of an operation performed by a robot that picks and places objects. 

Regarding Claim 12, Sonoda discloses the control unit controls an operation of the hand between two consecutive pieces of the state information based on the gripping forces of the two consecutive pieces of the state information (See at least Sonoda Paragraphs 0037-0038, the gripping force is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sonoda in view of Nagarajan, and Pollack, and in further view of Yamada.

Regarding Claim 15, Sonoda discloses the gripping forces…of the state information are smaller than a second force, which is a force for determining a non-gripping operation being performed by the hand, the control unit maintains a non-gripping operation as an operation of the hand… (See at least Sonoda Paragraph 0038, the release operation is started, and the gripping force goes to zero, indicating a non-gripping operation; the second force is interpreted as any force greater than zero). 
Modified Sonoda fails to disclose when two consecutive pieces of the state information are smaller than a second force, the control unit maintains a non-gripping operation as an operation of the hand between the two consecutive pieces of the state information. 
However, Yamada teaches releasing an object, which is interpreted as a non-gripping operation with a gripping force at zero, and then moving the robot back into position to grip another object (See at least Yamada Paragraph 0079 and 0045-0046, after conveying the object and releasing it, the robot is moved to pick up another object, and the gripping force would still be zero since the robot is not gripping anything and moving the robot into position after release is interpreted as two consecutive non-gripping operations).
It would have been obvious to modify the teachings disclosed in modified Sonoda with Yamada to have the robot move into a position to grip another object after releasing an object, which would be two consecutive non-gripping operations with gripping forces of zero. This would allow the robot to grip .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al (US 20190308333 A1) teaches a robot gripper that determines how to grip an object based on position and posture information, and gripping force. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         

/BHAVESH V AMIN/              Primary Examiner, Art Unit 3664